Per Curiam.
The gist of the complaint is that the directors-used funds of the corporation for their own benefit in settling various stockholders’ derivative actions brought against them personally for their own misconduct. Such a cause of action is basically an action for money had and received and not an action for damage to property. The relevant Statute of Limitations is, therefore, the six-year statute. (Mencher v. Richards, 283 N. Y. 176; Goldstein v. Tri-Continental Corp., 282 id. 21; Potter v. Walker, 276 id. 15; Dunlop’s Sons, Inc., v. Spurr, 285 id. 333.)
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied, with leave to the defendants-respondents to answer within ten days after service of order, on payment of said costs.
Present — Martin, P. J., Townley, Glennon and Dore, JJ.; Dore, J., dissents and votes to affirm.